DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention discloses a method of installing an implant the method comprising selecting an orthopedic drill having a pair of boring portions (52,54) wherein the distal boring portion (54) bores into the bone when the drill is turned only in a first direction, and while the proximal boring portion (52) bores into the bone when the drill is turned only in a second direction that is opposite the first direction (Fig. 1-4).
The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a drill having two separate boring portions wherein each can only bore when the drill is turned in a single direction, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be:
U.S. Patent 3913196 to Maday which discloses a cutting tool having alternating helical grooves (7) and lands (8,4) (Fig. 1).  The lands (4,8) are spiral in opposite directions with one another (Fig. 1) and confront one another at a zone (z) substantially midway of the body (Fig. 1-4).  However, while it appears that these two zones on the drill appear as if the drill should be able to cut while the drill is turned in opposite direction that is not the case.  The drill is meant to be turned in only a single direction wherein the zone of confrontation (wherein the two helical portions meet) of the tool body occupies a position at substantially the middle of the material so that, when the tool is rotated, the cutting edges on opposite sides of the zone of confrontation cut the material with a shearing action that draws the fibers from the opposite sides of the material toward the middle for cutting by the confronting ends of the cutting edges (Col. 1 lines 30-43 and Col. 2 line 57 to Col. 3 line 8; and Fig. 7-8).  Therefore, Maday does not disclose a drill with two separate drilling portions that each cut in a different direction.
U.S. Patent 4507058 to Matsushita discloses a combined drill and reamer tool.  As shown in Fig. 1 part A comprises the drill portion while part B comprise the reamer portion.  The flutes (6) of the drill portion (A) are oriented in an opposite direction than the flutes (9) of the reamer portion (B) (Fig. 1).  However, in spiral fluted reamers in contrast to drills the orientation of the flutes is opposite to the direction of rotation therefore, the drill and reamer portions shown in Fig. 1 are meant to be turned in the same direction to bore into the work piece.1 Therefore, Matsushita also does not disclose a tool with two separate drilling portions that each cut in a different direction.
While Maday and Matsushita both discloses a cutting tool with two separate cutting portions however, they fail to disclose wherein each drilling cutting portion can only cut in opposite direction than the other cutting portion. Furthermore, to modify either Maday or Matsushita to have the different cutting directions would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 “Trainees' Handbook of Lessons Manual Reaming - Operation of Reamers.” Manual Reaming - Course: Technique for Manual Working of Materials. Trainees' Handbook of Lessons (Institut Für Berufliche Entwicklung, 18 p.): 4. Operation of Reamers, Institut Für Berufliche Entwicklung, www.nzdl.org/gsdlmod?e=d-00000-00---off-0cdl--00-0----0-10-0---0---0direct-10---4-------0-1l--11-en-50---20-about---00-0-1-00-0--4----0-0-11-10-0utfZz-8-00&cl=CL2.13&d=HASH015f009129a3f629ee8958f3>=1, last accessed 2/9/20.